Citation Nr: 0902270	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bipolar disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to a temporary total disability rating, under 
38 C.F.R. § 4.29, based on VA hospitalization from November 
20, 2006 to February 28, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to July 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In September 2004, the RO found that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a bipolar disorder.  In 
August 2006, the RO confirmed and continued the previous 
denial of service connection for a bipolar disorder, denied 
service connection for PTSD, and denied other unappealed 
issues.  In June 2007, the RO denied a temporary total 
disability rating, under 38 C.F.R. § 4.29, based on VA 
hospitalization from November 20, 2006 to February 28, 2007.  

In April 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

This decision is limited to reopening the claim for service 
connection for a bipolar disorder.  The underlying claim for 
service connection for a bipolar disorder, as well as the 
claims for service connection for PTSD and a temporary total 
disability rating, under 38 C.F.R. § 4.29, based on VA 
hospitalization from November 20, 2006 to February 28, 2007, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 1999, the RO denied service connection for a 
bipolar disorder and the veteran did not submit a timely 
notice of disagreement.   

2.  The record at the time of the May 1999 RO decision 
included service medical records and VA clinical notes for 
the period from August to December 1998.  The record did not 
contain a diagnosis of bipolar disorder or any competent 
evidence linking a bipolar disorder to service.  

3.  Since the May 1999 RO decision, the record has been 
expanded to include additional VA clinical records.  These 
include the report of an April 2006 diagnostic interview that 
resulted in a diagnosis of bipolar disorder.  They also 
include an opinion of a VA social worker to the effect that 
based on the veteran's consistent report that his initial 
mental health problems and a suicide attempt occurred in 
service, he should be considered for service-connected 
benefits.  


CONCLUSIONS OF LAW

1.  The May 1999 RO decision denying service connection for a 
bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).  

2.  Evidence received since the RO's 1999 decision is new and 
material and the veteran's claim of entitlement to service 
connection for a bipolar disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting reopening and remanding the remaining 
issues.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The veteran's initial claim for service connection was 
received in December 1998.  In May 1999, the RO adjudicated 
the claim.  The record at the time included the service 
medical records and VA clinical notes for the period from 
August to December 1998.  In denying service connection for a 
bipolar disorder, the RO explained that there was no record 
of bipolar disorder showing a chronic disability subject to 
service connection.  The RO informed the veteran that in 
order to establish a well-grounded claim, it was necessary to 
provide evidence which demonstrated the existence of the 
claimed condition and its possible relationship to service.  

The veteran did not submit a timely notice of disagreement.  
Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Board finds that such evidence has been submitted.  At 
the time of the 1999 denial, there was no competent medical 
evidence supporting a diagnosis of bipolar disorder.  Since 
then, the veteran has had extensive VA hospital and 
outpatient treatment, with diagnoses including bipolar 
disorder.  Of particular note is the report of an April 2006 
diagnostic interview that resulted in a diagnosis of bipolar 
disorder.  The record has also been expanded to include an 
opinion of a VA social worker to the effect that based on the 
veteran's consistent report that his initial mental health 
problems and a suicide attempt occurred in service, he should 
be considered for service-connected benefits.  While this is 
not a sufficiently firm nexus opinion to support a grant, it 
does raise a reasonable possibility of substantiating the 
claim.  Thus, the Board finds that new and material evidence 
has been received and the claim for service connection for a 
bipolar disorder is reopened.  


ORDER

In as much as new and material evidence has been received, 
the claim of entitlement to service connection for a bipolar 
disorder is reopened.  


REMAND

As noted above, the record has also been expanded to include 
an opinion of a VA social worker to the effect that based on 
the veteran's consistent report that his initial mental 
health problems and a suicide attempt occurred in service, he 
should be considered for service-connected benefits.  This is 
not a very firm opinion as to whether the current bipolar 
disorder began in service.  Such an opinion is desirable, and 
it should be based on examination of the veteran, as well as 
review of the file.  Therefore, the claim for a bipolar 
disorder will be remanded for an examination of the veteran 
and medical opinion.  

The veteran initially claimed service connection for PTSD 
based on his reported mood swings and suicide attempt in 
service.  More recently, he has reported a personal assault.  
VA clinical notes indicate that he is receiving treatment for 
PTSD following a personal assault.  The applicable regulation 
provides that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) has recently emphasized 
compliance with this notice requirement.  See Gallegos v. 
Peake; No. 05-2920 (U.S. Vet. App. Dec. 31, 2008).  Thus, the 
PTSD claim must be remanded to furnish the veteran the 
required notice.  

The veteran initially claimed that his VA hospitalization 
from November 20, 2006 to February 28, 2007 was required for 
treatment of his service-connected knee disability.  In July 
2007, he asserted that the hospitalization was required for 
treatment of knee and mental disorders.  Consequently, this 
claim has become inextricably intertwined with the claims for 
service connection for psychiatric disabilities and must be 
remanded until those claims are resolved.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should provide the veteran with 
notice in accordance with 38 C.F.R. 
§ 3.304(f)(3).  The AOJ should advise 
him that evidence from sources other 
than his service records or evidence of 
behavior changes may constitute 
credible supporting evidence of the 
stressor.  Thereafter, the AOJ should 
allow him the opportunity to furnish 
this type of evidence or advise VA of 
potential sources of such evidence.  

2.  The AOJ should schedule the veteran 
for a psychiatric examination.  The 
claims folder should be furnished to 
the examiner in conjunction with the 
examination.  Any tests or studies that 
may be required to respond to the 
following questions should be done.  
The examiner should respond to the 
following with complete explanations:  
a.  What is the veteran's current 
correct psychiatric diagnosis or 
diagnoses?  
b.  Is it at least as likely as not 
that the veteran has a bipolar 
disorder?  
c.  Is it at least as likely as not 
that a bipolar disorder began or 
increased in severity during the 
veteran's active service?  
d.  Is it at least as likely as not 
that the veteran has PTSD?  
e.  Is it at least as likely as not 
that the veteran has PTSD as the result 
of personal trauma in service?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

3.  Thereafter, the RO should readjudicate 
these claims in light of any evidence 
added to the record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


